               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                         5:17 CV 73 MR WCM

COBEY LAKEMPER,                              )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )
                                             )
GEORGE T. SOLOMON, Director of Prisons, )
ERIC T. DYE, Assistant Superintendent –      )
Alexander C.I., BENJAMIN A. CARVER,          )
Assistant Superintendent - Alexander C.I.,   )
ARTHUR A. SICIAK, Unit Manager –             )                  ORDER
Alexander C.I., RUSSELL CHESTER,             )
THOMAS DULA, CHRISTOPHER RICH,               )
Chief SRG Coordinator – Division of Prisons, )
FELIX TAYLOR, Superintendent –               )
Pasquotank C.I., COLBERT RESPESS,            )
Assistant Superintendent –Pasquotank C.I.,   )
JOSEPH HARRELL, Assistant                    )
Superintendent – Pasquotank C.I.,            )
LEVI BROTHERS, SRG Correctional Officer – )
Pasquotank C.I., LARRY SWAIN, SRG            )
Correctional Officer – Pasquotank C.I.,      )
FNU BLANKENSHIP, Correctional Officer – )
Alexander C.I., KENNETH E. LASSITER,         )
Director of Prisons                          )
                                             )
                        Defendants.          )
__________________________________           )

        This matter is before the Court on Defendants’ Motion to Excuse their

Attendance at the Court-Hosted Settlement Conference (the “Motion,” Doc.

122).




    Case 5:17-cv-00073-MR-WCM Document 123 Filed 08/12/20 Page 1 of 5
       A telephonic settlement conference is set for August 18, 2020 beginning

at 11:00 a.m.    The Court’s Order of July 30, 2020 provided instructions

regarding the Court’s expectations concerning the parties’ participation in that

conference.

       By their Motion, the remaining Defendants—Brothers, Dula, Swain, and

Chester (“Defendants”)—request that they and any insurance carrier (not

including a representative of the North Carolina Department of Public Safety

(“NCDPS”)) be excused from personally attending the conference. Doc. 122.

Defendants contend that this request is justified because NCDPS, as

Defendants’ employer, is responsible for the first $150,000.00 of liability and

because a representative of NCDPS, along with counsel for Defendants, “will

have the ability to negotiate and enter into any binding settlement agreement

on behalf of Defendants.” Id. at p. 2.

       Defendants also seek permission for their counsel and the NCDPS

representative to participate in the settlement conference from separate

locations. Defendants explain that although counsel and the NCDPS

representative “will attempt to secure a location large enough to socially

distance,” they “would prefer to each participate in separate locations to avoid

wearing masks that may distort voices and make a conference call difficult.”

Id.



                                         2

      Case 5:17-cv-00073-MR-WCM Document 123 Filed 08/12/20 Page 2 of 5
      With respect to Defendants’ participation, while defense counsel and the

NCDPS representative may have authority to negotiate and enter a binding

settlement on behalf of Defendants, as parties to the case Defendants

themselves have a vested interest in the matter and the undersigned otherwise

believes Defendants’ personal participation in the conference would be

beneficial.

      As for Defendants’ location during the conference, under ideal

conditions, the undersigned and all parties would be present physically at the

same location. The circumstances of this matter and the current public health

situation, though, require other arrangements. While the effectiveness of the

conference could be diminished if Defendants, their counsel, and the NCDPS

representative appear from separate locations, the undersigned also

appreciates the need for social distancing.      Therefore, Defendants, their

counsel, and the NCDPS representative will be given leave to appear

telephonically from different physical locations during the settlement

conference, with the caveat that defense counsel is responsible for ensuring

that all Defendants, their counsel, and the NCDPS representative are on one

conference line during the conference.

      Considering Defendants’ representation that NCDPS is responsible for

the first $150,000.00 of Defendants’ liability, the undersigned will excuse a

representative from any involved insurance carrier (i.e., a representative other

                                         3

     Case 5:17-cv-00073-MR-WCM Document 123 Filed 08/12/20 Page 3 of 5
than the NCDPS representative) from participating in the conference

personally, provided that such a representative is available by telephone

during the settlement conference if his or her input is necessary.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Excuse their

Attendance at the Court-Hosted Settlement Conference (Doc. 122) is

GRANTED IN PART AND DENIED IN PART as follows:

   (1) Defendants’ request that Defendants Brothers, Dula, Swain, and

      Chester be excused from personally participating in the August 18, 2020

      settlement conference is DENIED;

   (2) Defendants, their counsel, and a representative of the North Carolina

      Department of Public Safety (“NCDPS”) are GRANTED LEAVE to

      participate in the settlement conference from different physical

      locations, provided that defense counsel ensures that all Defendants,

      their counsel, and the NCDPS representative are on one conference line.




                                       4

    Case 5:17-cv-00073-MR-WCM Document 123 Filed 08/12/20 Page 4 of 5
(3) Defendants’ request that a representative from any involved insurance

  carrier (i.e., a representative other than the NCDPS representative) be

  excused from personally appearing is GRANTED; however, defense

  counsel shall ensure that such representative with settlement authority

  is available during the settlement conference by telephone as may be

  necessary.



                                  Signed: August 11, 2020




                                  5

 Case 5:17-cv-00073-MR-WCM Document 123 Filed 08/12/20 Page 5 of 5
